The Chancellor.
This court does not inquire into the regularity of the proceedings of courts of co-ordinate jurisdiction. And the return of the executions in this case, even if they were liable to be set aside for irregularity by the court out of which they issued, were not void. The complainant, therefore, after the return day was past, had a right to consider his remedy at law as exhausted, and to file his bill here to reach the effects of the defendant which could not be levied on by the sheriff. And if the filing of the executions, with the return endorsed thereon, before the expiration of the sixty days, was irregular, the defendant must apply to the court of law to set aside the returns. (Williams v. Hogeboom, 8 Paige's Rep. 469.) All that this court can do in such a case is to compel the complainant to wait until after the return day of the execution is past before he files his bill here. (Cassidy v. Meacham, 3 Idem, 311.) And it will, when necessary, stay the proceedings here a sufficient length of time to give the defendant an opportunity to apply to the court of law for relief, where there is a probability that such relief will be granted.
Demurrer overruled with costs.